Corporate Presentation The Merger of ThermoGenesis & TotipotentRX July 2013 Exhibit 99.3 Filed by: ThermoGenesis Corp. Pursuant to Rule 425 under the Securities Act of 1933 Subject Company: ThermoGenesis Corp. Commission File No.: 333-82900 CescaTM Therapeutics Forward Looking Statement ThermoGenesis Corp. Web site: http://www.thermogenesis.com Contact: Investor Relations +1-916-858-5107, or ir@thermogenesis.com Cesca Therapeutics Launches only integrated regenerative medicine company 4| Page Cesca Therapeutics TotipotentRX snapshot •Developing cellular therapies for vascular, orthopedic and neurological diseases •Core capabilities in development and clinical testing of cellular therapies •Pipeline of 10 clinical stage therapies THERAPEUTICS DEVICES CLINICAL SERVICES 5| Page Cesca Therapeutics ThermoGenesis snapshot (Nasdaq: KOOL) •Leading designer and supplier of clinical technologies for processing, storage and administration of stem cells •Core capabilities include quality innovation, design IP, commercialization, regulatory, and global distribution •~$18M in annual revenues Automated Point-of-Care/ Lab-based cGMP Closed Systems Scalable 6| Page Regenerative Medicine’s Future Macro drivers •Global Trends in Healthcare −Aging population, rapidly rising costs −Medical reimbursement; pay for performance −Pharma: ØPatent expirations, empty pipelines ØNot curative, treats symptoms •Regenerative Medicine −Curative; targets root cause of disease −Creating value: ØWill save $250B/year1 Uniquely able to control key variables to minimize regulatory risk and maximize clinical effectiveness 1 Alliance for Regenerative Medicine, Annual Report 2013 7| Page Healthcare Market Macro drivers •Regenerative medicine gains industry’s eye −Industry clinical trial sponsors: ü2007: <1% ü2010: 5% ü2012: 20% •Academic cell evolution; From embryonic, to allogeneic, to autologous: −CIRM has begun funding autologous trials again −Strong NIH funding for autologous studies continues Industry presence accelerating 8| Page Autologous Therapy Today Current regenerative medicine POC practice 9| Page Cesca Therapeutics The autologous cell therapy solution •Patient friendly •Physician friendly •Fast, at-the-bedside •Effective •In the regulatory “sweet spot” •Commercially viable Consistent cell compositions cGMP compliant protocols Clinical data 10| Page Cesca Commercialization Advantage The first commercially viable autologous cell therapy 11| Page Cesca CellwerksSM Our Unique Development Process •Uniquely integrated development -Chemistry, cellularity and quality -Controlled, consistent delivery -550 patients treated across eight clinical indications (Toti) 12| Page Cesca SurgwerksTM Indication specific, proprietary product suite 13| Page Cesca SurgwerksTM Sustainable differentiation •Developed at the point-of-care, over 20,000 patients treated through ThermoGenesis •Clinically validated, proprietary clinical protocols & method patents •Proprietary, smart platforms (device and algorithm patents) •Proprietary cell formulations addressing multiple disease indications •Pioneering with regulatory strategy to be first FDA combination product approved - 21CFR 3.2 (e) •IP Suite −43 Design and device patents −Three protocol provisional patents (6 indications) −10 pilot & phase 1b clinical trials −7 clinical algorithms 14| Page In the Regulatory “Sweet Spot” Lower risk speed to market 15| Page Proprietary Cell Formulations Unique algorithms for treatment of multiple indications Source Material Clinical Indication HarvestHct (%) MNC recovery (%) Monocyte recovery Platelet recovery (%) PB Chronic Dermal Wound ≤ 25% > 80% > 85% > 85% PB Chronic Dermal Wound ≤ 10% > 80% > 85% > 85% PB Soft Tissue ≤ 3% > 50% > 80% > 85% PB Soft Tissue ≤ 2% > 50% > 80% > 85% BM Cardiac & CLI ≤ 25% > 85% > 85% > 85% BM Non-Union ≤ 15% > 85% > 85% > 85% BM Neurological < 3% > 60% > 85% > 85% PB Peripheral Blood BM Bone Marrow VXP® Algorithmic Control 16| Page Cesca Pilot Trial Experience Developing the CellWerks model Specialty Indication Trial Completion Orthopedics OA 50 Patients Pilot Completed Non Union 30 Patients Pilot Completed 19 Patients Phase 1 Completed Avascular Necrosis 10 Patients Pilot Completed Cardiovascular AMI 30 Patient Phase 1b Underway Stroke 15 Patient Phase 1a Reg Review CLI 15 Patient Phase 1b Completed 20 Patient Phase 1 Completed Non Healing Ulcers 10 Patient Pilot Market for our target therapies totals $16.6B More than 300 patients treated in other trials and applications 17| Page High Impact Clinical Results Compelling early vascular results •N17 patients •All patients “no option” and 24 hours from leg amputation •88.9% of gangrene sores improved •Major Amputation Free Rate post SurgWerks™ Therapy 85.7% •Minor Amputation Free Rate Post SurgWerks™ 55.5% to date •31% Reduction in VAS Pain Score at 3 Mo. F/U Major Revascularization 18| Page •N19 patients •All patients failed traditional surgical fixation •71% union rate in 18 weeks post
